Citation Nr: 1752754	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  09-09 669	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include an acquired psychiatric disorder superimposed upon a personality disorder.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Shannon K. Holstein, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1996 to August 1996, from February 1998 to May 1998, and from October 1999 to December 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  In December 2014 and August 2016, the case was remanded for additional development.  In August 2017, the Veteran was granted a 90-day additional period of time to submit evidence in support of his claims; such evidence was received.

[The Veteran is scheduled for a November 2017 hearing regarding his appeal in the matter of service connection for a left shoulder disability.  Because the Veterans Law Judge who conducts a hearing in a matter must participate in the decision on the matter (see 38 C.F.R. § 20.707), that issue will be addressed in a separate future decision by the Judge who conducts the hearing in that matter.]


FINDINGS OF FACT

1.  The Veteran's personality disorder, of itself, is not a compensable disability; the preponderance of the evidence is against a finding that an acquired psychiatric disability was superimposed on the Veteran's personality disorder during, or as a result of, service.

2.  A migraine headache disability was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability. 
3.  Obstructive sleep aonea was not manifested in service and is not shown to be related to the Veteran's service or to have been caused or aggravated by a service-connected disability; non-obstruictive-pathology-related insomnia is a manifestation of his mental disability, which is not service-connected.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include an acquired psychiatric disability superimposed upon a personality disorder, is not warranted.  38 U.S.C. § 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.9, 4.127 (2017).

2.  Service connection for migraine headaches, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 

3.  Service connection for a sleep disorder (obstructive sleep apnea and insomnia), to include as secondary to a service-connected disability, is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a June 2012 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

During the September 2014 videoconference hearing, the undersigned advised the Veteran of what is still needed to substantiate these claims (evidence of a nexus between the claimed disabilities and service and/or a service-connected disability).  His testimony reflects that he is aware of what is needed to substantiate the claims.  A hearing notice defect is not alleged.
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Social Security Administration (SSA) records have been secured.  The AOJ arranged for VA examinations in August 2015, September 2016, and October 2016, as well as a March 2014 record review and medical opinion.  Those examinations and opinions (cumulatively) are adequate for rating purposes; they reflect review of pertinent medical history, physical/mental status examinations that included all necessary findings, and opinions supported by rationale that cites to factual data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board is satisfied that VA has fulfilled its obligation with respect to its duty to assist, and that there has been substantial compliance with instructions in the August 2016 Board remand.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, as to the claims.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is claimed); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability diagnosed after discharge may be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, and any increase in severity due to the natural progress, from the current level.  38 C.F.R. § 3.310 (b).

Psychitric disability

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, if any such disability is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  In the absence of such superimposed disability, service connection may not be allowed for personality disorders as they are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Disability from a mental disorder superimposed on a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran's STRs reflect that in August 2000 he was referred for a psychiatric consultation for situational stressors (due to feeling "harassed" at work).  In September 2000, he reported poor sleep and depressed mood (due to his work situation); the assessment was depressive disorder not otherwise specified (NOS), with a note to rule out personality disorder.  Later in September 2000, personality disorder NOS was diagnosed.  While an October 2000 mental status evaluation did not reveal any abnormal findings, his last DD Form 214 shows he received an honorable discharge in December 2000 due to personality disorder.

The Veteran's postservice private and VA treatment records show diagnoses of narcissistic personality disorder and schizotypal personality disorder, as well as diagnoses of acquired psychiatric disabilities (including social phobia, bipolar disorder NOS, dysthymia, depression, and anxiety disorder).

On May 2006 VA examination, the Veteran endorsed some depressive symptoms including feeling that his mood had been low 85 percent of the time over the previous year; he felt his lack of employment was a significant factor.  He reported some chronic difficulties with insomnia and problems with fatigue and poor concentration.  He reported difficulties with sense of self and feelings of emptiness.  He denied decreased interest, anhedonia, suicidal ideation, self-harm behaviors, or trouble with frequent mood swings.  He reported that he felt his military superiors blew his minor faults out of proportion, belittled him, caused him public humiliation, and found various ways to harass him; he felt that this caused/worsened his current mental health difficulties.  He denied specific sexual or physical abuse.  Past diagnoses were noted to have included narcissistic personality disorder, social phobia, learning disorder, and ADHD.  

Following mental status examination, the diagnoses/impressions included dysthymia, narcissistic personality disorder, and learning disorder.  The examiner opined that the Veteran met the criteria for narcissistic personality disorder by interview and review of records, and also had chronic mild depression (dysthymia).  The examiner stated that the etiology for personality disorders is not known with certainty, however, genetic factors play a significant role, and symptoms are likely to be lifelong.  The examiner opined that the Veteran has evidence of pre-service personality dysfunction (in his family growing up) and that it is less likely than not that his personality disorder is a result of his service time.  The examiner opined that the Veteran's experiences in service (perceived harassment by superiors) may have caused some (suspect mild) exacerbation in his symptoms, but it is likely that his service difficulties were more related to his baseline qualities rather than to the service experience itself.  The examiner stated that it was difficult to be more detailed than this without resorting to mere speculation.

On July 2006 VA examination, the Veteran reported the same symptoms and history as noted on May 2006 examination.  Following a mental status examination, there was no Axis I diagnosis/impression; the diagnoses/impressions included narcissistic personality disorder and learning disorder.  The examiner stated that the etiology for personality disorder is not known with certainty, however, genetic factors play a significant role.  The examiner opined that it is less likely than not that the Veteran's personality disorder is a result of his service time.

On September 2007 VA examination, the Veteran reported that he was harassed in service because he did his job too well, and that he received punishments from his platoon sergeant.  The ridicule intensified after he sought mental health treatment in about October 2000; he was discharged based on a personality disorder.  He reported current sleep impairment with difficulty falling asleep and staying asleep, and was taking medication for sleep.  Following mental status examination, the diagnoses included ADHD, developmental learning disability (spelling), and personality disorder NOS (principal diagnosis).  The examiner opined that the Veteran's psychiatric disability is less likely as not (less than 50/50 probability) caused by or a result of claimed depression and anxiety during military and is less likely as not aggravated by military service.  The examiner opined that it is less likely as not that the Veteran's claimed mental health conditions are caused by or a result of or aggravated by military service.  Based on the examination, the examiner opined that the Veteran did not meet DSM-IV criteria for Axis I psychiatric conditions other than ADHD and learning disability (spelling); the primary psychiatric disability is personality disorder NOS as supported by the STRs, documentation, and previous examinations.  The examiner opined that the psychiatric history reflects a long term personality disorder evidenced prior to military service, during service, and post-service; there is no evidence of exacerbation by military service based on examination.

At the September 2014 Board hearing, the Veteran testified that he took VA-issued psychiatric medication but was unsure of his diagnosis.

On September 2014 VA treatment, the diagnoses included anxiety disorder and schizotypal personality disorder. 

On September 2016 VA examination, the Veteran was considered to not be a reliable or credible historian.  He reported that he experienced no childhood abuse of any kind from anyone; the examiner cited to an August 2000 report to a military psychiatric provider that his father physically and verbally abused him throughout his life.  The Veteran reported that his chain of command mistreated and harassed him.  The examiner noted a military psychiatrist's report of conversations with some of the Veteran's superiors in service who said he refused to clean his room and disobeyed orders.  The Veteran acknowledged that he was separated from service because of a personality disorder.  The examiner noted that the STRs show the Veteran began receiving mental health care in August 2000; he reported work stress and complained of harassment on the job which he described as a hostile work environment.  On review of the record the examiner noted hat in December 2001 the Veteran was given a provisional diagnosis of social phobia and a diagnosis of narcissistic personality disorder; in January 2002, the diagnosis was changed to bipolar disorder NOS and narcissistic personality disorder; in August 2003 the diagnoses included psychotic disorder NOS, ADHD predominantly inattentive type, mathematics disorder, and schizotypal personality disorder with paranoid features; and in 2004 the diagnosis was revised to disruptive disorder NOS and personality disorder NOS.  The examiner opined that the Veteran does not have a psychotic disorder; this diagnosis was made in 2003 on the basis of psychological testing but, if it were accurate, psychotic symptoms would have been described through the years and they have not been.  Following mental status examination, the diagnoses included unspecified personality disorder with schizotypal, paranoid, and narcissistic traits; anxiety disorder, NOS, in partial remission; and ADHD, predominantly inattentive type, in partial remission.  

The examiner opined that personality disorder, NOS, is a developmental disorder, noting that the Veteran grew up in a dysfunctional family which formed his personality, and his father was physically and emotionally abusive.  The examiner opined nothing in the service records or other documentation after service would suggest anything happened after service to cause a personality disorder; the examiner opined that the psychiatric disorder was first identified during military service.  The examiner opined that personality disorders are difficult to diagnose because the symptoms tend to be more subtle than with other disorders; the Veteran's interpersonal difficulties with his coworkers and supervisors reflect his personality problems which are an outgrowth of his abusive childhood.  The examiner opined that it is less likely than not that the Veteran's personality disorder developed during, or was aggravated by, military service.  In the examiner's experience, personality disorders almost never develop in adulthood; on rare occasions, one will see an individual with an adult onset antisocial personality disorder and, typically, such people began selling drugs and were immersed in an antisocial lifestyle.  The examiner opined that the Veteran's personality difficulties appear to have improved with age.

Regarding ADHD, the examiner opined that this is also a developmental disorder, noting that the Veteran began having problems with ADHD in elementary school and, as is most commonly the case, the ADHD symptoms subsided with age.  The examiner opined that it is less likely than not that the Veteran has ADHD that was caused or aggravated by military service; ADHD, by DSM-5 definition, is a disorder of childhood.

Regarding anxiety disorder, NOS, the examiner opined that it is an acquired disorder, and there is no evidence the Veteran had it prior to or during military service.  The examiner noyed that the first diagnosis of an anxiety disorder was in February 2007, several years after the Veteran left service.  The examiner opined that if the Veteran were to report to mental health providers for the first time today, it is unlikely a diagnosis of anxiety disorder, unspecified, would be made, as he has very few complaints of anxiety.  Asked whether any additional acquired psychiatric disability is superimposed upon the Veteran's personality disorder, the examiner interpreted the question as asking whether or not the Veteran has an acquired psychiatric disability separate from and independent of developmental disabilities.  The examiner opined that it is more likely than not that the Veteran has an acquired psychiatric condition, anxiety disorder, which is separate from, and independent of, the developmental disabilities noted, i.e. personality disorder and ADHD.  The examiner noted that anxiety disorder was not diagnosed until several years after military service, and opined that the Veteran's anxiety problems do not appear to be caused by his personality disorder; instead, they seem related to real life struggles, such as financial difficulties.

A personality disorder, of itself, is a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. §§ 3.303 (c), 4.9.  While the record notes diagnoses of acquired psychiatric disabilities, there is no evidence that any additional [acquired] psychiatric disability was superimposed upon his [developmental] personality disorder during, or as a result of, service.  The Board finds that the September 2016 VA examiner's report (in addition to the 2006 and 2007 VA examiners' opinions) concluding that the Veteran's current anxiety disorder is unrelated to service and is not an acquired disorder superimposed on his personality disorder therein, warrants substantial probative weight, as it incorporates findings and statements by the Veteran throughout the pendency of this claim, reflects familiarity with the accurate factual record, is based on a detailed mental status evaluation, and includes detailed rationale that explains why the findings shown do not support that an acquired psychiatric disability was superimposed on the Veteran's personality disorder during, or as result of, service.  The examiner explained that the first diagnosis of an anxiety disorder was in February 2007, years after the Veteran left service, and opined that it is more likely than not that his acquired psychiatric condition of anxiety disorder is separate from, and independent of, the developmental disabilities noted, i.e. personality disorder and ADHD.  The examiner opined that the Veteran's anxiety problems do not appear to be caused by his personality disorder and instead seem related to real life struggles such as financial difficulties.  

There is no competent evidence that an acquired psychiatric disability was superimposed on the Veteran's personality disorder during, or by, his service.  Consequently, service connection for a psychiatric disability is not warranted.

Migraine headaches

The Veteran contends that his current migraine headaches are related to his active service or were caused or aggravated by his service-connected lumbar spine disability and/or his service-connected temporomandibular joint syndrome (TMJ).

The Veteran's STRs note complaints of headaches (in connection with upper respiratory infection) in March 1998, October 1999, and July 2000.  In an October 2000 Report of Medical History, he endorsed a history of frequent or severe headaches, noting "I get headaches all the time."

Postservice VA treatment records beginning in November 2006 document the Veteran's complaints of migraine headaches (on June 2008 VA dental examination, he reported that he started having migraine headaches in 2001).  A March 2009 VA treatment record notes his report that his jaw pain seemed to make his migraine headache worse.  A July 2009 VA treatment record notes his belief that his migraines were worse when he had a flare of back and TMJ pain.  A May 2012 VA treatment record notes his report that when his jaw locks or pops, he will often experience migraine headaches, with a note that his jaw pain "could be contributing" to the headaches he was reporting.  

In a March 2014 advisory medical opinion based on review of the record, a VA physician's assistant opined that the Veteran's headache disability was less likely than not proximately due to, the result of, or aggravated by his service-connected lumbar spine disability.  The consulting provider noted that the headaches and/or migraine headaches which the Veteran has diagnosed have a typical migraine-like aura (visual disturbance), and most of his records state he has had classic migraines with aura.  Citing medical literature, the reviewing examiner stated that the migraine has pathophysiology involving cortical spreading depression (a self-propagating wave of neuronal and glial depolarization within the brain cortex), activation of trigeminovascular system, sensitization when neurons become increasingly responsive to stimulation, and can be related to cardiac right-to-left shunt; none of this pathophysiology has thoracolumbar origin.  The consulting physician stated that medical literature does not report normal human physiology would dictate that any radicular thoracic or lumbar radicular pain could be in the head, noting that on the most recent [December 2012] VA back examination, the Veteran did not report any symptoms of a radicular nature.

At the September 2014 Board hearing, the Veteran testified that his diagnosis is migraine headaches and not tension headaches, and that he had been told that his migraines could be caused by his back disability.

On October 2016 VA neurological examination, the Veteran reported that his headaches mostly started 3 months after his military separation, beginning at the base of the neck and radiating up and around, typically on the left side but they could also be present to both sides.  He reported monthly headaches that progressed to daily headaches, treated with pills and Botox injections every 3 months.  He reported migraines that occurred weekly or twice a week and lasted for a day, with sensitivity to light and noises; popping his neck provided brief relief.  He reported a spinal fusion at C7-T1.  He could not distinguish if his neck, TMJ, back, sneezing, or movements cause the headaches.  Following physical examination, the diagnoses included migraine headaches including migraine variants, diagnosed in 2008, and tension headaches, diagnosed in 2009.  The examiner opined that the Veteran's tension headaches and/or migraines are less likely than not  incurred in or caused by, the result of, or aggravated by his service.  The examiner noted that the Veteran's STRs are silent for a chronic and/or recurrent tension and/or migraine condition on active duty; headaches were reported on a few occasions directly correlated with an acute viral illness at that time, and his reported history on separation of "headaches all the time" is not confirmed.  The examiner noted that the Veteran was frequently followed for several months prior to separation and that those records are silent for a chronic headache condition.  The examiner opined that the acute headaches reported on active duty were directly due to a transient viral illness [and thus resolved].

Regarding secondary service connection, the examiner opined that the Veteran's tension headaches and/or migraines are less likely than not proximately due to or the result of his TMJ.  The examiner cited medical literature that tension headaches typically occur from "heightened sensitivity of pain pathways in the central nervous system", and migraines are currently thought to occur due to "neuronal dysfunction leads to a sequence of changes intracranially and extracranially that account for migraine".  The examiner stated that the trigeminal nerve is activated, and a vascular component is not identified, opining that many factors can precipitate and/or exacerbate the condition, yet TMJ is not identified as one of those factors.  The examiner noted that the Veteran has provided inconsistent histories (citing his postservice report that his headaches started after a non-military/baseball head injury, and at the same time reported a history of related convulsion on active duty that was never confirmed).  Based on review of the record, the examiner opined that migraine headaches are the predominant condition, noting that the reported migraines improve when the neck is popped (even after neck surgery).  The examiner cited medical literature that typical headaches associated with TMJ are unilateral and/or pre-auricular radiating to the jaw, temple or neck, whereas the Veteran's reported headaches start at the opposite end (base of the neck, up and around).  The examiner also noted that the Veteran's exaggerated response regarding TMJ noted on the current examination was previously noted by VA dental examiners.  The examiner opined that the Veteran's non-service connected cervical spine disability, sleep disturbances (insomnia), ADHD, poor coping skills, noncompliance, and learning disability are the cause and contributing factors of his headache disability.

A chronic migraine headache disability was not noted in service, and was not clinically noted postservice prior to 2006.  Accordingly, service connection for a migraine headache disability on the basis that such disability became manifest in service and persisted is not warranted. 

The Board finds that the March 2014 and October 2016 VA examiners' reports concluding that the Veteran's current migraine headache disability is unrelated to service or to a service-connected disability cumulatively warrant substantial probative weight, as they incorporate findings and statements made by the Veteran throughout the pendency of this claim, were based on detailed physical evaluations and thorough reviews of the record, and explain why the complaints and findings shown do not support a nexus between any diagnosed migraine headaches and the Veteran's service or his service-connected disabilities.  The examiners concluded that the Veteran's lumbar spine disability and/or TMJ did not cause or aggravate his migraine headaches.  They include rationale that points to factual data (including the anatomy involved), and the Board finds the opinions persuasive.  

Whether a disability such as migraine headaches is caused or aggravated by another disability (such as a lumbar spine disability and/or TMJ) is a medical question that is beyond the scope of common knowledge, and is incapable of resolution by lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion regarding the etiology of his headaches is not competent evidence in the matter.  See Jandreau, supra.  The preponderance of the evidence is against this claim; therefore, the appeal in the matter must be denied.

Sleep disorder

The Veteran claims that he has a sleep disorder that was incurred in service or was caused or aggravated by his service-connected lumbar spine disability, his service-connected TMJ, and/or his service-connected reactive airway disease.

The Veteran's STRs show complaints of sleep problems, noted in connection with upper respiratory infection (in March 1998 and July 2000) and as psychiatric symptoms (in August 2000 and September 2000).  In September 2000, medication for insomnia was prescribed.  In an October 2000 Report of Medical History, he endorsed a history of frequent trouble sleeping, noting "I have trouble falling asleep and staying asleep."

Postservice private and VA treatment records document ongoing treatment (with medication) for poor sleep and insomnia.  The Veteran underwent a sleep study in January 2008 with complaints of snoring, insomnia, and excessive daytime sleepiness; the impression was light snoring without evidence of obstructive sleep apnea, including during REM sleep supine.

An August 2011 VA treatment record notes a diagnosis of provisional sleep disorder.  

At the September 2014 Board hearing, the Veteran testified that his back and neck disabilities cause him difficulty sleeping.

A November 2014 private sleep study resulted in a diagnosis of an upper airway resistance form of obstructive sleep apnea (OSA).  On February 2015 VA spine examination, the Veteran reported that his back pain caused him difficulty falling asleep at times.  

On August 2015 VA sleep apnea examination, the Veteran reported that he has had difficulty falling, and staying, asleep since service.  The examiner noted that a January 2008 sleep study revealed no evidence of OSA.  Following a physical examination, the diagnoses included upper airway resistance form of OSA (per a November 2014 sleep study), for which the Veteran was not on treatment; allergic rhinitis; and insomnia, chronic, manifested as difficulty falling asleep and staying asleep.  The examiner opined that the insomnia is separate from and unrelated to the upper airway resistance OSA, and is at least in part due to sleep hygiene issues and/or delayed sleep phase habits, whereby he sleeps in very late which impairs his ability to fall asleep at an appropriate time that night.  The examiner opined that the Veteran's mental issues are very likely contributing to his insomnia.  The examiner opined that it is less than likely that his upper airways resistance form of OSA, diagnosed in November 2014, was incurred in service or is related to the complaints of sleep difficulty during his service.  The examiner noted that the STRs show the active duty sleep problems were secondary to stress, acute illness and medical issues; the examiner did not find documentation of typical symptoms of sleep apnea in the STRs, such as snoring and excessive daytime somnolence.  The examiner also noted that the Veteran did not recall his bunkmates complaining about him snoring while on active duty, and snoring is a hallmark symptom of sleep apnea.  The examiner noted that a 2008 sleep study over 7 years after the Veteran's discharge from service did not find sleep apnea, and opined that if the Veteran had sleep apnea dating back to military service, this postservice study would have been positive.  The examiner further noted that upper airway resistance sleep apnea was not diagnosed until 2014, fourteen years after the Veteran's discharge from service.

On January 2016 VA TMJ examination, the Veteran reported loss of sleep due to jaw pain. 

On October 2016 VA examination, the Veteran reported having back spasms since active duty, with recent pain occurring between the shoulder blades/upper back, neck pain, and general discomfort; there were no new complaints regarding the lower back.  He reported constant TMJ pain, pain when opening his mouth, frequently biting his inner mouth, and grinding his teeth at night.  He reported shortness of breath upon walking 10 feet and being told he stops breathing in his sleep; inhalers were not helpful and he was not using them.  He reported a longstanding history of difficulty falling and staying asleep but was not aware as to why.  He reported that his "body shuts down" for a day every 1 to 2 weeks, and he stays in bed all day.  He reported difficulty using aCPAP mask due to cough; he had seen an ENT and allergist and was told that his cough is related to his neck surgery.  On physical examination, the diagnosis was upper airway resistance form of obstructive sleep apnea.

The examiner opined that the Veteran's insomnia and/or upper airway resistance form of OSA are less likely than not proximately due to, a result of, or aggravated by his service-connected lumbar spine disability.  The examiner cited medical literature that insomnia is the "complaint of difficulty initiating sleep, difficulty maintaining sleep, or waking up too early", and noted that this is not the same as sleep apnea.  The examiner cited medical literature that "upper airway resistance syndrome (UARS) was previously classified as an independent disorder, but is now considered a type of OSA" and that patients with UARS "have few discrete respiratory disturbances (i.e. apneas or hypopneas) or episodes of desaturation".  The examiner noted that insomnia frequently co-exists with psychiatric and/or medical disorders, and chronic pain "mostly widespread pain, physical limitations, and reduced social participation" can cause difficulty sleeping.  The examiner noted that the Veteran does not report current low back symptoms, there were mild findings on 2015 VA examination, and the records are negative for any correlation between his service-connected back condition and insomnia or UARS.  The examiner noted that medical literature is silent as to any type of back condition causing and/or contributing to chronic insomnia or UARS.

The examiner opined that the Veteran's insomnia and/or upper airway resistance form of OSA are less likely than not proximately due to, a result of, or aggravated by his service-connected TMJ.  The examiner explained that sleep apnea risk factors are age, gender, obesity, and craniofacial or upper airway soft tissue abnormalities (not TMJ); other risk factors can include smoking, nasal congestion, menopause, and family history.  The examiner cited medical literature that TMJ responds fairly well to treatment, yet a few individuals for unknown reasons do not, and physiologically TMJ is not the same as craniofacial and/or upper airway soft tissue condition.  The examiner opined that TMJ does not cause and/or contribute towards insomnia and/or UARS since it does not affect one's ability to breathe, disrupt sleep cycle, or affect respiratory drive.

The examiner further opined that the Veteran's insomnia and/or upper airway resistance form of OSA are less likely than not proximately due to, a result of, or aggravated by his service-connected reactive airway disease.  The examiner explained that insomnia frequently co-exists with psychiatrec and/or medical disorders, and the literature is silent for reactive airway disease to cause and/or contribute towards chronic insomnia.  The examiner cited current medical literature that OSA is common and can occur with asthma yet it is not caused by asthma/reactive airway disease; daytime sleepiness is only caused by sleep apnea (not asthma).  The examiner opined that severe asthma may play a role with regard to sleep apnea, yet the Veteran's reactive airway disease is not severe; he reports not using inhalers (even though he has one active prescription), 2015 pulmonary function tests were fairly unremarkable, and his sleep apnea is mild.

Overall, the examiner opined that the Veteran's insomnia is caused by long-standing ADHD, learning disability, and poor coping skills.  The examiner noted that the mental health examiner noted "chronic sleep impairment" as a symptom of his mental health conditions.  The examiner opined that the mild upper airway resistance form of OSA is caused by weight (BMI greater than 25).

The preponderance of the competent medical evidence is against a finding that the Veteran's sleep disorder was incurred in service.  Indeed, sleep apnea was not diagnosed until 2014, approximately 14 years after the Veteran's last period of active duty service.  Postservice evaluation/treatment records also provide no indication that OSA or other chronic sleep disorder may somehow otherwise be directly related to the Veteran's service.  Notably, reports of onset in service were not documented in service, but were only noted when the Veteran began seeking service connection for such disability, and were based on his own accounts, which are self-serving.  Accordingly, service connection for a sleep disorder on the basis that it became manifest in service and persisted is not warranted.  

As was noted above, the Veteran's primary theory of entitlement to this benefit is one of secondary service connection.  The Board finds that medical opinion offered on October 2016 VA examination warrants great probative weight regarding that theory of entitlement, as it was based on a thorough review of (and reflects familiarity with) the Veteran's record/medical history, and a physical examination (with all necessary findings) and includes rationale that accurately cites to supporting factual data and a review of medical literature.  The opinion, citing to factual data (anatomy specific to OSA and each service-connected disability) and pointing to other etiology considered more likely (long-standing ADHD, learning disability, poor coping skills, and his weight/BMI) indicates that the Veteran's service-connected lumbar spine disability, TMJ, and/or reactive airway disease did not cause or aggravate his OSA/sleep disorder.  The Board finds the opinion persuasive.  

Whether a disability such as OSA/chronic sleep disorder is caused or aggravated by another disability (such as a lumbar spine disability, TMJ, and/or reactive airway disease) is a medical question that is beyond the scope of common knowledge, and is incapable of resolution by lay observation; it requires medical expertise.  Consequently, the Veteran's own opinion is not competent evidence in this matter.  See Jandreau, supra.  The preponderance of the evidence is against the claim of service connection for a sleep disorder, and the appeal in the matter must be denied.


ORDER

Service connection for a psychiatric disorder, to include an acquired psychiatric disability superimposed upon a personality disorder, is denied.

Service connection for migraine headaches, to include as secondary to service-connected disability, is denied.

Service connection for a sleep disorder, to include as secondary to service-connected disability, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


